ani br ng tye liek toy o7- of sl cf - si of g0 department of the treasury internal_revenue_service washington d c contact person id number telephone number t date nov a employer_identification_number legend m n bear applicant this is in response to your letter dated date wherein you requested a ruling that the sale of approximately acres of land acquired as part of a acre land acquisition qualifies for nonrecognition of gain pursuant to the provisions of sec_512 of the internal_revenue_code m is exempt from federat income_tax as a social_club described in sec_501 of the code m acquired the assets and assumed the liabilities of a country club from its developer in august m’s exempt activity consists of the ownership and operation of facilities for golfing tennis and social interaction by and between its members prior to date m leased acres of land from an unrelated party a local_government agency n the acres represents a significant portion of the entire tand area used by m for its exempt purposes the original long-term tease between n and m provided an option to renew the lease on the land the signed long-term_lease was entered into by the developer in and was assumed at the time m acquired the club premises in because of an oversight m failed to properly exercise the option to extend the lease for another years after lengthy negotiations n decided to put the land in question up for sale asked m to make an offer and also informed m that there was another buyer willing to pay the appraised value of the land the property consists of acres of contiguous land made up of approximately acres on which holes of the club’ sec_36 golf holes are situated approximately acres of raw land and about acres of flood plain m was unsuccessful in attempting to get n to agree to seil less than the entire parcel n in order to retain the golf course land for its exempt purposes and serve its nearly golf members m agreed to acquire the entire acres pursuant to this transaction m assessed its membership and obtained a bank loan to fund the purchase of the land s230 m intends to sell the raw land to a developer inasmuch as this tand will not be used for expansion of the golf course the unrelated developer will build residences thereon the sale of land should result in a gain to m we have no evidence that the land in question has ever been used by m’s members directly in the performance of m’s exempt_function m intends to utilize the proceeds from the sale to replace and improve assets used in the conduct of its exempt_activities sec_501 af the code provides for the exemption from federal_income_tax of clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes substantially afl the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated business taxable incomé to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_512 a of the code provides that with respect to organizations described inter alia in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income fess the deductions which are directly connected with the production of the gross_income excluding exempt_function_income both computed with certain specified modifications sec_512 of the code provides that the term exempt_function_income as used in subparagraph a means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the organization’s exemption sec_512 of the code entitled nonrecognition of gain provides that if property used directly in the performance of the exempt_function of the sec_501 c organization is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function any gain from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization’s cost of purchasing the other_property the senate_finance_committee set forth the following rationale for enacting sec_512 in s rept 1969_3_cb_423 as follows present law - under the present law the investment_income of social clubs fraternal beneficiary societies and employees beneficiary associations exempt from income_tax general reasons for change --- since the tax exemption for social clubs and other groups is designed to allow individuals to join together to provide recreational or social facilities or other_benefits on a mutual basis without tax consequences the tax exemption operates properly only when the sources of income of the organization are limited to receipts from the from the membership under such circumstances the individual is in substantially the same position as if he had spent his income on pleasure or recreation or other_benefits without the intervening separate organization however where the organization receives income from sources outside the membership such as income from investments upon which no tax is paid the membership receives a benefit not cantempiated by the exemption in that untaxed dollars can be used by the organization to provide pleasure or recreation or other_benefits to its membership for example if a social_club were to receive dollar_figure of untaxed income from investment in securities it could use that dollar_figure to reduce the cost or increase the services it provides to its members in such a case the exemption is no longer simply allowing individuals to join together for recreation or pleasure without tax consequences rather it is bestowing a substantial additional advantage to the members of the club by allowing tax-free doilars to be used for their personal recreational or pleasure purposes the extension of the exemption to such investment_income is therefore a distortion of its purpose c b pincite the rationale for the enactment of sec_512 is also set forth in the senate_finance_committee report as follows at c b in addition the committee's bill provides that the tax on investment_income is not to apply to the gain on the sale of assets used by the organization in the performance of their exempt functions to the extent the proceeds are reinvested in assets used for such purposes within a period beginning year before the date of sales and ending three years after that date this provision is to be implemented by rutes similar to those provided where a taxpayer sells or exchanges his residence sec_1034 the committee believes that it is appropriate not to apply the tax on investment_income in this case because the organization is merely reinvesting the funds formerly used for the benefit of its members in other types of assets to be used for the same purpose they are not being withdrawn for gain by the members of the organization od the committee report also provides an example where the application of sec_512 is appropriate as follows where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years in framingham country 659_fsupp_650 d mass the court stated although the plaintiff may have purchased the original acres of tand with the intention of providing expanded golf facilities the plaintiff never actually used the acres in question for that purpose the disposition of thomas d burke former treasurer of the club indicated that up until january of the land was in use for anything and the club’s greens keeper lived in a house on the property burke also stated that large equipment was stored on the land this court would hesitate to find on the basis of this rather inclusive deposition testimony that the use of a home by a greens keeper and the storage of some large equipment directly facilitated the performance of the exempt_function of the club f_supp pincite the court above clearly indicated that the uses described of the land in question was not sufficiently related to the carrying out of the club's exempt_function to come within the exception provided under sec_512 d further the intent of the taxpayer in acquiring the property was not relevant in deer park country club vy commissioner_tax_court docket no the court held that the club was fiable for unrelated_business_income_tax on the gains it realized from the sale of homesites to club members on a acre tract of land this tract was originally part of a acre farmland tract of which acres were used for recreational facilities by the sec_501 club the court agreed with the service that the gain in question does not qualify for nonrecognition treatment under section sec_12 d because the tract on which the homesites are situated was never ‘used directly’ in the performance of deer park's exempt_function the club’s apparent intention at one time to use the entire farmland tract for recreational purposes did not suffice to meet the requisite test in tamarisk country club y commissioner_tax_court docket no the court agreed with the service that the nonrecognition provisions of sec_512 a3hd do not apply to the sec_501 c social_club because it had not fully reinvested the proceeds of the sale in question in new land tamarisk had purchased jand in to expand its recreational facilities tamarisk sold the land and realized gain within the year period starting one year before the sale and ending years after the sale tamarisk purchased other_property for an amount less than the consideration it received on the iand sale less selling_expenses it also refunded dollar_figure to its members which it had collected in a special assessment to purchase the originat land in m acquired the fand which is the subject of your ruling_request as part of an entire transaction m acquired the entire n would not sell the property to m without the inclusion of the acres tract in order to continue carrying out its exempt purposes m is not in the real_estate business and never treated the acres as investment_property also m has not conducted any taxable activity on these acres nevertheless m‘s intent with regard to this property and the facts and circumstances relating to its acquisition are not decisive for purposes of the exception provided by sec_512 a d the key factor is whether the particular property was used directly for the carrying out of exempt recreational purposes see the framingham and_deer park cases as well as the legislative_history all cited above congress intended a narrow exception to the general_rule that the unrelated_business_income_tax applies to all income of a social_club other than exempt_function_income because the acres herein was not used directly in furtherance of n’s exempt recreational purposes the proposed transaction does not fit within this exception based on the foregoing we rule that m’s proposed sale of the acre tract of raw land to a ‘developer does not qualify for treatment as nonrecognition of gain under sec_512 a3 d of the code accordingly the net gain on any such sale woutd be subject_to the unrelated_business_income_tax imposed by sec_511 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the mailing address is tax exempt and government entities te_ge customer service office the the telephone number there is a toll free number we are sending a copy of this ruling to the te_ge customer service office because this letter could help resolve any questions about your tax status you should keep it with your permanent records lf you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this fetter this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely gerald v sack manager exempt_organizations technical group
